Exhibit 10.04

AMBAC FINANCIAL GROUP, INC.

2011 DIRECTORS’ COMPENSATION TABLE

(EFFECTIVE AS OF FEBRUARY 1, 2011)

 

TYPE OF FEE

   AMOUNT    

MANNER OF PAYMENT

Annual Fees/Awards

    

•    Annual fee for serving as a director of Ambac Financial Group, Inc.
(Parent) and Ambac Assurance Corporation (Subsidiary)

   $ 90,000      Payable monthly in arrears in cash

•    Annual fee for chairing the Audit and Risk Assessment Committee of Ambac
Financial Group, Inc.

   $ 20,000      Payable monthly in arrears in cash

•    Annual fee for chairing the Compensation Committee of Ambac Financial
Group, Inc.

   $ 10,000      Payable monthly in arrears in cash

•    Annual fee for chairing the Governance Committee of Ambac Financial Group,
Inc.

   $ 10,000      Payable monthly in arrears in cash

•    Annual fee for serving as Presiding Director of Ambac Financial Group, Inc.

   $ 25,000      Payable monthly in arrears in cash

Non-Executive Chairman Retainer Fee

    

•    Annual fee for serving as Chairman of the Board of Ambac Financial Group
and Ambac Assurance Corporation

   $ 150,000      Payable monthly in arrears in cash

Meeting Fees

    

•    Annual or special meeting of Ambac Financial Group, Inc. stockholders

   $ 2,500      Payable monthly in arrears in cash

•    Ambac Financial Group, Inc. Board meeting

   $ 2,500      Payable monthly in arrears in cash

•    Ambac Assurance Corporation Board meeting

   $ 2,500      Payable monthly in arrears in cash

•    Standing or special committee meeting held in conjunction with a
stockholder or board meeting

   $ 1,500      Payable monthly in arrears in cash

•    Standing or special committee meeting not held in conjunction with a
stockholder or board meeting

   $ 1,500      Payable monthly in arrears in cash

Travel and Related Expenses

    

•    Travel and related expenses incurred in attending a stockholder, board or
committee meeting

    
 
  100% of
expenses
incurred   
  
     Payable in cash promptly upon submission of receipts to the Ambac Financial
Group, Inc. and Ambac Assurance Corporation

 

OTHER BENEFITS

  

DESCRIPTION

•    Health and welfare

   Each non-employee director is permitted to enroll (without paying any
premium) in the Ambac Assurance Corporation medical and dental plan and is
eligible to receive a $50,000 term life insurance policy (without paying any
premium)